DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to “a pulsed arc welding system”, classified in 219/137.71; B23K9/125.
II. Claims 14-22, drawn to “a robotic welding system”, classified in 219/137.72; B23K11/314.
Group I and II are directed to related welding system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group 1 required the use of power conversion unit with output inverter circuit or output chopper circuit. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation Patent Agent David Muzilla on February 2nd 2021, a provisional election was made without traverse to prosecute the invention of Group 1, claim 1-13. Affirmation of this election must be made by applicant in replying to this office action. Claim 14-22 are withdrawn from further consideration by examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response Restriction Election
Applicant’s election of Group I, claim 1- 13 in a telephonic election on February 2nd 2021 is acknowledged. Non-elected claim 14-22 are withdrawn from consideration since the applicant made election without traverse.
The requirement is deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
	The abstract of the disclosure is objected to because the abstract contain term like “related to” and “are disclosed”.  
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “Controller” in claims 1-4, 10 and 12-13 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it use a generic placeholder “Controller" coupled with functional language “configure to control operation…/use indication…/calculate the determined number or error time…/” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Page 8 a controller 118 which can be, for example, any type of CPU or processor-type device capable of controlling functions and operations of the power source 110. For example, see the controller 400 of FIG. 4 herein. Other types of controllers are possible as well having, for example, various types of electronic circuitry (e.g., logic circuitry) and memory…”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1
The limitation of “to confirm that the welding wire electrode has electrically shorted to the workpiece” is indefinite, because Examiner is unclear how the confirmation is being done. 
The limitation of “express a system fault” is indefinite, because Examiner is unclear what is doing the express; how the expression of system fault is being done and what is consider as “express a system fault”? 
	In claim 8, the limitation of “number of welding output pulses is in the range of 30 pulses to 40 pulses” is indefinite, because Examiner is unclear the range of 30 pulses to 40 pulses is relative to what, without reference of a second variable for example: time frame or cycle’s time. 
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Henry et al (US2016/0221105A1).
	Regarding claim 1, Henry discloses a pulsed arc welding system (welding system #100, fig.1), comprising: 
	a waveform generator (waveform generator #142, fig.1) configured to generate a pulsed welding waveform; 
	a power supply (power supply #110, fig.1) configured to generate welding output pulses in response to the pulsed welding waveform; 
	a wire feeder (a wire feeder #130, fig.1) configured to feed a welding wire electrode (welding wire #132, fig.1) toward a workpiece (“W”, fig.1) through a welding gun (welding gun #120, fig.1) having a contact tip (refer to Henry fig.2); and 
	a controller (controller #140, fig.1) configured to control operation of the waveform generator (waveform generator in #142, fig.1), the power supply (power supply #110, fig.1), and the wire feeder (a wire feeder #130, fig.1) during a pulsed welding operation to:
	(a) generate and output a series of a determined number of welding output pulses to form an arc between the welding wire electrode (welding wire #132, fig.1) and the workpiece (“W”, fig.1) as the welding wire electrode (welding wire #132, fig.1) is fed toward the workpiece (“W”, fig.1), 
	(b) stop generating welding output pulses after generating and outputting the series of the determined number of welding output pulses (refer to waveform generator #142 function, fig.1)  while allowing the welding wire electrode (welding wire #132, fig.1) to continue to be fed toward the workpiece (“W”, fig.1) in an attempt to electrically short to the workpiece (“W”, fig.1); 
voltage or current feedback #150 or #160, fig.1) that the welding wire electrode (welding wire #132, fig.1) has electrically shorted to the workpiece (“W”, fig.1) within a determined error time period after stopping generation of the welding output pulses, and 
	(d) repeat steps (a) through (c) (refer to fig.4 show that the controller can be performed  repeating steps) if electrical shorting of the welding wire electrode (welding wire #132, fig.1) has been confirmed (voltage or current feedback #150 or #160) within the determined error time period (refer to voltage feedback #160 or current feedback #150 for determining error time), 
	else 
	express a system fault and shut down the pulsed arc welding system (welding system #100, fig.1) to avoid damaging the welding gun (contact tip #101, fig.2) (refer Rothermel Fig. 4) [Examiner note: Henry’s system is structurally can be performed every limitation from (a) to (d), because Henry had discloses every structural limitation of claim 1 form controller, waveform generator, power supply and wire feeder, furthermore Henry also discloses different operational step and welding waveforms, further indicating Henry system can be  performed different operation, Henry also discloses the controller may use software, microprocessor, logic, integrated circuit or programmed logic device, refer to Henry Par.0014].

    PNG
    media_image1.png
    775
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    437
    media_image3.png
    Greyscale


Claims 1-4, 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rothermel (US6335511B1).
	Regarding claim 1, Rothermel discloses a pulsed arc welding system (refer to Rothermel fig. 2), comprising: 
	a waveform generator (current pulse waveform generator #113, fig.2) configured to generate a pulsed welding waveform; 
	a power supply (weld power source #114, fig.2) configured to generate welding output pulses in response to the pulsed welding waveform; 
	a wire feeder (roller #105, fig.2) configured to feed a welding wire electrode (consumable electrode #103, fig.2) toward a workpiece (workpiece #102, fig.2) through a welding gun (contact tip #101, fig.2) having a contact tip (consumable electrode #103 contact point with workpiece #102, fig.2); and 
	a controller [refer to Rothermel Col 7 line 51-63 cited: “The output of the voltage sensor 109 is supplied to a digital controller which includes an adder 110 that compares the arc voltage with a desired arc voltage input 111. The deviation signal is processed by a compensation circuit or software 112 in the digital controller and supplied to current pulse waveform generator 113 for use in controlling the frequency of pulse signals supplied to the welding power source 114 by varying a nominal frequency command 115. The amplitude and shape of the current pulses may be entered as pulse profile data via input 117, optionally determined using pulse profile data stored in a memory or look-up table, or dynamically adjusted based on additional data inputs or sensors (not shown).”] configured to control operation of the waveform generator (current pulse waveform generator #113, fig.2), the power supply (weld power source #114, fig.2), and the wire feeder (roller #105, fig.2) during a pulsed welding operation to:
	(a) generate and output a series of a determined number of welding output pulses (Pulses Profile Data #117, fig.2) to form an arc between the welding wire electrode (consumable electrode #103, fig.2) and the workpiece (workpiece #102, fig.2) as the welding wire electrode (consumable electrode #103, fig.2) is fed toward the workpiece (workpiece #102, fig.2)	
	(b) stop generating welding output pulses (weld current command #116, fig.2) after generating and outputting the series of the determined number of welding output pulses (Pulses Profile Data #117, fig.2) while allowing the welding wire electrode (consumable electrode #103, fig.2) to continue to be fed toward the workpiece (workpiece #102, fig.2) in an attempt to electrically short to the workpiece (workpiece #102, fig.2); 
	(c) attempt to confirm (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) that the welding wire electrode (consumable electrode #103, fig.2) has electrically shorted to the workpiece (workpiece #102, fig.2) within a determined error time period (refer to voltage feedback loop compensation #112 loop cycle) after stopping generation of the welding output pulses (weld current command #116, fig.2), and 
	(d) repeat steps (a) through (c) (refer to Fig.4 to shown the controller is can be performed  repeating operational steps #210  to #260) if electrical shorting of the welding wire electrode (consumable electrode #103, fig.2) has been confirmed (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) within the determined error time period (refer to voltage feedback loop compensation #112 loop cycle), 
	else 
voltage command #111, fig.2) the pulsed arc welding system (refer to Rothermel fig. 2) to avoid damaging the welding gun (contact tip #101, fig.2) (refer Rothermel Fig. 4). (Examiner note: Rothermel system can be performed all the limitation in (a) to (d) cited in claim 1, Rothermel discloses a digital controller contain software and memory that is providing the voltage command, pulse frequency command, weld current command, pulse profile data and consumable feed rate command, refer Rothermel  Col 7 line 51-63 cited : “…The output of the voltage sensor 109 is supplied to a digital controller which includes an adder 110 that compares the arc voltage with a desired arc voltage input 111. The deviation signal is processed by a compensation circuit or software 112 in the digital controller and supplied to current pulse waveform generator 113 for use in controlling the frequency of pulse signals supplied to the welding power source 114 by varying a nominal frequency command 115. The amplitude and shape of the current pulses may be entered as pulse profile data via input 117, optionally determined using pulse profile data stored in a memory or look-up table, or dynamically adjusted based on additional data inputs or sensors (not shown)…”].

    PNG
    media_image4.png
    550
    825
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    816
    596
    media_image5.png
    Greyscale


Regarding claim 2, Rothermel further discloses at least one of a voltage feedback circuit (voltage sensor #109, fig. 2), configured to provide an indication of a welding output voltage (refer to “Arc Voltage feedback” on Fig.2) to the controller (refer to Rothermel Col 7 line 51-63), wherein the controller (refer to Rothermel Col 7 line 51-63) is configured to use at least one of the indication of the welding output voltage (refer to “Arc Voltage feedback” on Fig.2) in the attempt to confirm (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) that the welding wire electrode (consumable electrode #103, fig.2) has electrically shorted to the workpiece (workpiece #102, fig.2).

Regarding claim 3,  Rothermel further discloses the controller (refer to Rothermel Col 7 line 51-63) is configured to calculate the determined number of welding output pulses (Pulses Profile Data #117, fig.2)  based on a contact tip to work distance (CTWD) [refer to Rothermel Col9 line 41- Col 10 line 6 cited: “The feedback input to the secondary loop is the pulse frequency command supplied to the current pulse waveform generator, while the output is supplied from a proximity motor controller 118 arranged to drive a proximity motor 119 that moves the torch towards or away from the workpiece. Movement of the torch towards or away from the workpiece causes a corresponding change in the arc voltage, which in turn will be reflected in the pulse frequency command that serves as the feedback input to the secondary feedback loop. 
 The proximity controller can use any suitable control technique to return the frequency to the desired frequency, including proportional-integral-derivative or deadbeat control techniques to process the difference, represented by element 120 in FIG. 2, between actual and reference frequencies such that the torch-to-work distance is adjusted until the actual frequency equals the desired frequency. In an especially preferred embodiment of the invention, the reference frequency (input 121) is acquired by the processor while the torch is locked against movement during initial arc ignition and while the first feedback loop settles. After the settling time elapses, the corresponding pulsation frequency is stored by block 122 and subsequently used as the reference frequency 121 for comparison with actual frequencies obtained when torch movement is unlocked and the proximity controller is activated. Anytime the weld program or equipment operator changes any interacting parameter during welding, the proximity controller is momentarily locked and the acquisition process is repeated. In addition, the operator can also manually jog and readjust the torch-to-work distance, after which the system will reacquire the new reference frequency as soon as the operator ceases adjustment”], a frequency of the determined number of output pulses (fpuise) (pulse frequency command #115, fig.2), and a wire feed speed (WF S) (consumable feed rate command #106, fig.2) [refer to Rorthermel Col 7 line 26-29 cited: “…A feed rate controller 107 is used to control motor 106 in order to regulate the feed rate in accordance with commands entered manually or by computer via input 108…”].

Regarding claim 4, Rothermel further discloses the controller (refer to Rothermel Col 7 line 51-63) is configured to calculate the determined error time (refer as “voltage settling time” in Rothermel col 9, line 62) period based on a contact tip to work distance (CTWD) (refer as “torch to work”) and a wire feed speed (WF S) (consumable feed rate command #108, fig.2).

Regarding claim 9, Rothermel further discloses a robotic subsystem (Proximity motor controller #118 and proximity motor #119) configured to control movement of the welding gun (refer as “torch” in Rothermel Col 9 line 46) across the workpiece (workpiece #102, fig.2) while maintaining a set contact tip to work distance (CTWD) [refer to Rothermel Col 9 line 44-50 cited: “…a proximity motor controller 118 arranged to drive a proximity motor 119 that moves the torch towards or away from the workpiece. Movement of the torch towards or away from the workpiece causes a corresponding change in the arc voltage, which in turn will be reflected in the pulse frequency command that serves as the feedback input to the secondary feedback loop…”].

Regarding claim 10, Rothermel further discloses the controller (refer to Rothermel Col 7 line 51-63) is configured to control the waveform generator (current pulse waveform generator #113, fig.2), the power supply (weld power source #114, fig.2), and the wire feeder (roller #105, fig.2) to generate a short circuit welding output power waveform [refer to Rothermel Col 8, line 17-21 cited: “…The weld power source 114 is designed to deliver weld current in accordance with the weld current command output 116 from the current pulse waveform generator such that the actual weld current closely matches the desired current pulsation waveform…”] that is applied to the welding wire electrode (consumable electrode #103, fig.2) and the workpiece (workpiece #102, fig.2) after the electrical shorting of the welding wire electrode (consumable electrode #103, fig.2) has been confirmed (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) and before repeating steps (a) through (c) (it is noted that claim 1 rejection already discloses repeating steps (a) through (c)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1).
Regarding claim 8, Rothermel does not discloses the determined number of welding output pulses is in the range of 30-40 pulses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the determined number of welding output pulses is in the range of 30-40 pulses, as it is well known to a person of skill in the art, it is the matter of design choice or desired application, for the purpose of controlling the welding operation, since applicant has not disclosed that having 30-40 pulses provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  

Regarding claim 11, Rothermel does not discloses the determined error time period is in the range of 120 milliseconds to 1200 milliseconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the determined error time period is in the range of 120 milliseconds to 1200 milliseconds, as 

Regarding claim 12, Rothermel further discloses where in the controller (refer to Rothermel Col 7 line 51-63) is configured to control a wire feed speed (WFS) (consumable feed rate command #108, fig.2) of the wire feeder (roller #105, fig.2).
It is inherently that Rothermel has a pulsed phase and short circuit phases during the pulsed welding operation.
However, Rothermel does not disclose the WFS is slower during the short circuit phases than during the pulsed phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the WFS is slower during the short circuit phases than during the pulsed phases. As it is well known to a person skilled in art that it is a matter of design choice or desired application, for the purpose of monitoring or modifying the welding wire consumption during welding operation, since applicant has not disclosed that having the WFS is slower during the short circuit phases than during the pulsed phases provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. 

Regarding claim 13, Rothermel further discloses wherein the controller is configured to control the wire feeder.
It is inherently that Rothermel has alternating pulsed phases and short circuit phases (it is noted that Rothermel has “voltage sensor #109” that give “arc voltage feedback” that generate a “voltage feedback loop compensation #112”, therefore there are phases that the pulsed is inherently alternating due to the feedback loop compensation)
Rothermel does not discloses stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases, as it is well known to a person of skilled in the art that it is a matter of design choice or desired application, for the purpose of controlling the feeder rate when the feeder is feeding the welding wire, since applicant has not disclosed that having stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases, provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1), in view of Ogasawara et al (US5990445).
Regarding claim 7, Rothermel does not disclose the welding wire electrode is made of at least one of aluminum, copper, or silicon bronze.
Ogasawara discloses the welding wire electrode is made of aluminum [refer to Ogasawara Col 1 line 31-39 cited: “…In such consumable electrode type pulse arc welding, when welding the workpiece made of an aluminium or an aluminium alloy, the most suitable condition would be different, in accordance with a material of a wire to be used. Therefore, for instance, in case of conducting a welding by using a wire (hard family) made of an aluminium alloy of No. 5000 family which is mainly used in Japan, a welding apparatus suitable for this wire is selected, thereby, an excellent welding can be implemented …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the welding wire electrode is made of aluminum, as taught by Ogasawara, in order to provide an excellent welding can be implemented by using hard family metal that made of alumunium [refer to Ogasawara Col 1 line 31-39 cited: “…In such consumable electrode type pulse arc welding, when welding the workpiece made of an aluminium or an aluminium alloy, the most suitable condition would be different, in accordance with a material of a wire to be used. Therefore, for instance, in case of conducting a welding by using a wire (hard family) made of an aluminium alloy of No. 5000 family which is mainly used in Japan, a welding apparatus suitable for this wire is selected, thereby, an excellent welding can be implemented …”].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1), in view of Peter et al (US2007/0262065).
Regarding claim 5, Rothermel does not discloses the power supply includes at least a power conversion unit and an output inverter circuit.
Peter discloses the power supply (welding power source #104, fig.2) includes at least a power conversion unit (rectifier #150, fig. 2) and an output inverter circuit (inverter #152, fig.2).

    PNG
    media_image6.png
    458
    616
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the power supply includes at least a power conversion unit and an output inverter circuit, as taught by Peter, in order to allow user to numerically or graphically configure the power source or the sequence controller [refer to Peter’s abstract].

Regarding claim 6, Rothermel does not discloses the power supply includes at least a power conversion unit and an output chopper circuit.
Peter discloses the power supply (welding power source #104, fig.2) includes at least a power conversion unit (rectifier #150, fig. 2) and an output chopper circuit (output chopper #154, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the power supply includes at least a power conversion unit and an output chopper circuit, as taught by Peter, in order to allow user to numerically or graphically configure the power source or the sequence controller [refer to Peter’s abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761